El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Rafael Pasarell apela de la sentencia que lo condena por delito de portar arma prohibida y el único motivo que alega *963para su recurso es por haberse negado el tribunal inferior .a sobreseer esta causa de acuerdo con el No. 2 del artículo 448 del Código de Enjuiciamiento Criminal, como solicitó antes de que comenzara el juicio. El precepto legal citado dispone que a menos que exista justa causa, contraria el tribunal decretará el sobreseimiento del proceso cuando un acusado, cuyo juicio no baya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación.
Al apelante se le seguía en el mismo tribunal otro pro-ceso por delito de asesinato y los juicios en ambos fueron .señalados para el 28 de enero de este año. Obtuvo el fiscal que el juicio por asesinato fuese suspendido y entonces el apelante, fundándose en que convenía a los intereses de la justicia, tanto del Pueblo como del acusado, que ambos casos se viesen conjuntamente, solicitó el 27 de enero que el juicio por portar arma prohibida fuese suspendido, renunciando a su derecho a un juicio rápido, a lo que accedió la corte. En 15 de junio fue celebrado el juicio por asesinato y el día 23 siguiente tuvo lugar el de portar arma prohibida.
Es cierto que desde el 27 de enero al 23 de junio trans-currieron más de ciento veinte días sin que el juicio en esta causa tuviera lugar, pero también lo es que la solicitud de suspensión que hizo- el apelante el 27 de enero fué fundada en que convenía al acusado que el juicio de portar arma no tuviera lugar antes que el de asesinato y por esto renunció a un juicio rápido mientras el otro no fuera celebrado, por lo que dichos ciento veinte días no pueden contarse desde el 27 de enero sino desde el 15 de junio en que tuvo lugar el juicio en la causa por asesinato. El caso de El Pueblo v. Cepeda, 31 D.P.ít. 489, no es de aplicación al presente porque en él la suspensión que interesó el acusado no estuvo condi-cionada.

La sentencia apelada deb'e ser confirmada.